743 N.W.2d 874 (2008)
DEPARTMENT OF ENVIRONMENTAL QUALITY and Director of the Department of Environmental Quality, Plaintiffs-Appellees,
v.
SOUTH HURON VALLEY UTILITY AUTHORITY, Defendant-Appellee, and
City of Flat Rock, Intervening Defendant-Appellant.
Docket No. 135098. COA No. 265964.
Supreme Court of Michigan.
January 30, 2008.
On order of the Court, the application for leave to appeal the July 24, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.